  Case 3:20-cv-01114-C-BT Document 9 Filed 07/17/20        Page 1 of 2 PageID 153



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

DONOVAN HENRY,                             §
           Petitioner,                     §
v.                                         §    No. 3:20-cv-001114-C (BT)
                                           §
                                           §
WILLIAM BARR, ET AL.,                      §
            Respondents.                   §


                                      ORDER

       Before the Court is Petitioner Donovan Henry’s motion for reconsideration of

 the Court’s Findings, Conclusions, and Recommendation that his petition be

 dismissed. (ECF No. 7). For the following reasons, the motion is GRANTED.

       On July 16, 2020, the Court entered Findings, Conclusions, and a

 Recommendation that this petition be dismissed for want of prosecution because

 Henry failed to comply with the Court’s order to file an amended petition and either

 pay the filing fee or file a motion to proceed in forma pauperis. On July 16, 2020,

 Henry paid the filing fee and filed his amended petition. The Court therefore

 GRANTS Henry’s motion for reconsideration and VACATES its July 16, 2020,

 Findings, Conclusions, and Recommendation.

       SO ORDERED

       Signed July 17, 2020.

                                 ___________________________________
                                 REBECCA RUTHERFORD
Case 3:20-cv-01114-C-BT Document 9 Filed 07/17/20   Page 2 of 2 PageID 154



                           UNITED STATES MAGISTRATE JUDGE
